EXHIBIT 99.1 For further information, contact: Michael Hara Hector Marinez Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 486-3443 mhara@nvidia.com hmarinez@nvidia.com FOR IMMEDIATE RELEASE: NVIDIA REPORTS FINANCIAL RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2009 SANTA CLARA, CA—FEBRUARY 10, 2009—NVIDIA Corporation (Nasdaq: NVDA) todayreported financial results for the fourth quarter of fiscal 2009 and the fiscal year ended January 25, 2009. For the fourth quarter of fiscal 2009, revenue was $481.1 million compared to $1.2 billion for the fourth quarter of fiscal 2008, a decrease of 60 percent. For the twelve months ended January 25, 2009, revenue was $3.4 billion compared to $4.1 billion for the twelve months ended January 27, 2008, a decrease of 16 percent. NVIDIA’s results for the fourth quarter of fiscal 2009, computed in accordance with U.S. generally accepted accounting principles (GAAP), included a net loss of $147.7 million, or $0.27 per share.Non-GAAP net loss for the fourth quarter of fiscal 2009, which excludes stock-based compensation charges, a benefit from insurance proceeds received, a non-recurring charge against operating expenses related to termination of a development agreement, a restructuring credit against operating expenses, and the associated tax impact of these items, was $94.4 million, or $0.18 per share. GAAP net loss for the twelve months ended January 25, 2009 was $30.0 million, or $0.05 per share, compared to net income of $797.6 million, or $1.31 per diluted share, for the twelve months ended January 27, 2008.Non-GAAP net income for the twelve months ended January 25, 2009, which excludes stock-based compensation charges, a non-recurring charge against cost of revenue related to a royalty dispute,a non-recurring warranty charge against cost of revenue, a benefit from insurance proceeds received, a non-recurring charge against operating expenses related to termination of a development agreement, a restructuring charge against operating expenses, and the associated tax impact of these items, was $303.3 million, or $0.53 per diluted share, compared to $919.3 million, or $1.56 per diluted share, for the twelve months ended January 27, 2008. “The environment is clearly difficult and uncertain.Our first priority is to set an operating expense level that balances cash conservation while allowing us to continue to invest in initiatives that are of great importance to the market and in which we believe we have industry leadership.We have initiatives in all areas to reduce operating expenses,” said Jen-Hsun Huang, president and CEO of NVIDIA.“Although fiscal 2009 was extremely difficult, it was one of our best years of innovation.We made many important advances in graphics processing with PhysX and 3D Vision, GPU computing with CUDA and Tesla, and mobile computing with ION and Tegra.I am pleased with the excellent achievements we made in each of these important areas.” Fourth Quarter Fiscal 2009 Highlights: · NVIDIA announced the NVIDIA Ion™ Platform, which combines the highly acclaimed GeForce®9400 GPU with the Intel Atom CPU.The combination enables the smallest premium PC experience available today, making it ideal for the exploding category of mini-notebooks and compact PCs. · NVIDIA introduced GeForce® 3D Vision™, the world’s first high-definition 3D stereo solution for the home.3D Vision is a combination of high-tech wireless glasses, a high-power infrared (IR) emitter and advanced software that automatically transforms hundreds of PC games into full stereoscopic 3D experiences. · NVIDIA unveiled the GPU-based Tesla™ Personal Supercomputer, which delivers the equivalent computing power of a cluster, at 1/100th of the price and in a form factor of a standard desktop workstation. · NVIDIA announced that Electronic Arts, THQ and 2K Games, a publishing label of Take-Two Interactive Software, have licensed NVIDIA PhysX®technology as a development platform which will be available for use by each of the company’s studios worldwide. · NVIDIA announced it is working closely with Wipro to provide CUDA™ professional services to their joint customers worldwide.Wipro’s Product Engineering Services group will accelerate the development efforts of companies with vast software portfolios seeking to exploit parallel computing with the GPU. · NVIDIA announced that National Taiwan University (NTU), one of the world’s leading research universities, has been named as Asia’s first CUDA Center of Excellence.NTU joins previously recognized CUDA Centers of Excellence, the University of Illinois at Urbana-Champaign and University of Utah. Conference Call and Web Cast Information NVIDIA will conduct a conference call with analysts and investors to discuss its fourth quarter and fiscal year 2009 financial results and current financial prospects today at 2:00 P.M. Pacific Time (5:00 P.M. Eastern Time). To listen to the call, please dial (212) 231-2901. A live Web cast (listen-only mode) of the conference call will be held at the NVIDIA investor relations Web site www.nvidia.com/irand at www.streetevents.com.
